DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
 
Response to Amendment
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 1, 2, 4, 6, 7, 9, 14, 16, 18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 104448823 A) has been overcome by amendment.
The rejection of claims 3, 8, 10, 15, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 104448823 A) and the registry data of 1745-89-7 (see MPEP 2131.01) has been overcome by amendment.
The rejection of claims 1, 2, 4, 5, 9, 11, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 105178026 A) has been overcome by amendment.
The rejection of claims 3, 6-8, 10, 12, and 14-20 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. (CN 105178026 A) has been overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 7, 9, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103937159 A).
Claims 3, 8, 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103937159 A) and the registry data of 48122-14-1.
Regarding claims 1-4, 6, 8-10, and 14-16, Wang discloses: (1) a nanosubstance-containing composition (Abstract; page 2, lines 11-30 and Example 4 on page 6, line 29 through page 7, line 23 of the machine translation) comprising:
(a) a first component selected from the group consisting of a thermoplastic resin, a thermosetting resin, and a rubber (Abstract; page 2, line 16 and Example 4 on page 6, line 34 of the machine translation: bisphenol A type epoxy resin, as a thermosetting resin
(b) a compound having a reactive functional group (Abstract; page 2, line 26 and Example 4 on page 7, line 8 of the machine translation: anhydride curing agent, specifically methyl hexahydrophthalic anhydride); and
(c) a nanosubstance (Abstract; page 2, line 22 and Example 4 on page 7, line 4 of the machine translation: nanofiller, specifically nano magnesium oxide);
wherein: (ii) when the first component is a thermosetting resin, the proportion of (b) is about 80 to 100 parts by mass for 100 parts by mass of (a) (Example 4 on pages 6-7: 98.9 per 99.3 calculates to about 99.6 per 100);
(2) wherein the compound having a reactive functional group is a compound having at least one or more reactive functional groups selected from the group consisting of a vinyl group, an allyl group, an epoxy group, a hydroxyl group, a carboxyl group, a (meth)acryloyl group, an isocyanate group, a mercapto group, and a silanol group (Abstract; page 2, line 26 and Example 4 on page 7, line 8 of the machine translation: anhydride curing agent, specifically methyl hexahydrophthalic anhydride);
(3 & 8) wherein the compound having a reactive functional group is a compound having a boiling point of 100°C or higher at normal pressure (Abstract; page 2, line 26 and Example 4 on page 7, line 8 of the machine translation: anhydride curing agent, specifically methyl hexahydrophthalic anhydride; see also the registry data of 48122-14-1);
(4, 9 & 10) wherein the nanosubstance is at least one nanofiller selected from the group consisting of carbon-based nanofillers, organic nanofillers, and inorganic nanofillers (Abstract; page 2, line 22 and Example 4 on page 7, line 4 of the machine translation: inorganic nanofiller, specifically nano magnesium oxide); and
(6 & 14-16) a cured product of the nanosubstance-containing composition (Abstract; page 2, lines 11-30 and Example 4 on page 6, line 29 through page 7, line 23 of the machine translation).
The exemplary embodiment of Wang features 0.2 parts by mass of nanofiller per 99.3 parts by mass of epoxy resin, which converts to approximately 0.2 parts by mass per 100 parts by mass.  This is above the claimed range of: (1) (ii) when the first component is a thermosetting resin, the proportion of (c) is about 0.001 to 0.1 parts by mass for 100 parts by mass of (a).  However, it is important to note that the general teachings disclose that the nanofiller is present in a relative amount of up to 0.2 parts (see page 2, line 22), which embraces the claimed range.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reformulate the exemplary embodiment of Wang with the instantly claimed amount of nanofiller (about 0.001 to 0.1 parts by mass for 100 parts by mass of resin) because: (a) the exemplary embodiment of Wang features 0.2 parts by mass of nanofiller per 99.3 parts by mass of epoxy, which converts to approximately 0.2 parts by mass per 100 parts by mass; (b) the general teachings of Wang disclose that the nanofiller is present in a relative amount of up to 0.2 parts, which embraces the claimed range; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Further regarding claims 2, 8, 9 & 14, it is understood that an anhydride group is not technically a “carboxyl group”.  However, Applicant considers anhydride groups to fall within 
Regarding claims 7 and 18-20, the teachings of Wang are as set forth above and incorporated herein.  Wang fails to explicitly disclose: (7 & 18-20) a molded article produced from the nanosubstance-containing composition.  However, it should be noted that this is a product-by-process limitation.  It has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” – In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  In the instant case the claimed molded article is satisfied by any shaped material of this composition, including the “packaging” of Wang, regardless of how it is shaped.  Furthermore, the presence of a “release agent” in the composition of Wang (see Abstract; page 2, line 30; page 3, lines 17-19; page 7, line 12) suggests that a molded article is produced, wherein the “release agent” assists in releasing the composition from a mold.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yodh et al. (US 2006/0293434 A1).
Claims 3, 8, 10, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yodh et al. (US 2006/0293434 A1) and Wang (CN 103937159 A).
Regarding claims 1, 2, 4-7, 9, 11, 13, 14, 16-18, and 20, Yodh et al. disclose: (1)
a matrix material (paragraphs 0024-0030) selected from the group consisting of a thermoplastic resin (paragraphs 0025 & 0029-0030), a thermosetting resin (paragraph 0026), and a rubber (paragraphs 0027 & 0030); and
(c) a nanosubstance (Abstract; paragraphs 0040-0043: carbon nanotubes);
(4 & 9) wherein the nanosubstance is at least one nanofiller selected from the group consisting of carbon-based nanofillers, organic nanofillers, and inorganic nanofillers (Abstract; paragraphs 0040-0043: carbon nanotubes);
(6, 14, 16 & 17) a cured product of the nanosubstance-containing composition (paragraph 0058); and 
(7, 18 & 20) a molded article produced from the nanosubstance-containing composition (paragraph 0058).
Yodh et al. fail to explicitly disclose a composition comprising: (1) both (a) a thermosetting resin and (b) a compound having a reactive functional group, wherein (ii) the proportion of (b) is about 80 to 100 parts by mass for 100 parts by mass of (a); (2) wherein the compound having a reactive functional group is a compound having at least one or more reactive functional groups selected from the group consisting of a vinyl group, an allyl group, an epoxy group, a hydroxyl group, a carboxyl group, a (meth)acryloyl group, an isocyanate group, a mercapto group, and a silanol group; and (5, 11 & 13) wherein the thermosetting resin is an allyl resin.  Rather, Yodh et al. disclose the use of a thermosetting resin matrix material (see paragraph 0026).  The thermosetting resin of Yodh et al. can include diallyl phthalates (allyl resin) and other resins, such as epoxy resins, and combinations thereof.  The selection of diallyl phthalates in combination with another thermosetting resin, such as an epoxy resin, would have satisfied instantly claimed components (a) and (b).  Furthermore, a generic equal parts blend of (100 parts by mass per 100 parts).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Yodh et al. with the instantly claimed components (a) and (b) (and the relative amounts thereof) because: (a) Yodh et al. disclose the use of a thermosetting resin matrix material; (b) the thermosetting resin of Yodh et al. can include diallyl phthalates (allyl resin) and other resins, such as epoxy resins, and combinations thereof; and (c) the selection of diallyl phthalates in combination with another thermosetting resin, such as an epoxy resin, would have satisfied instantly claimed components (a) and (b).  Furthermore: (d) a generic equal parts blend of diallyl phthalates and another thermosetting resin, such as an epoxy resin, would have satisfied the relative amounts of (a) and (b) (100 parts by mass per 100 parts).
Lastly, Yodh et al. fail to explicitly disclose: (1) (ii) the proportion of (c) is about 0.001 to 0.1 part by mass for 100 parts by mass of (a).  Rather, Yodh et al. disclose that the nanotubes are generally present in an amount ranging from about 0.0001 to less than 0.005 weight percent of the matrix material (see paragraph 0040; see also paragraphs 0041-0043).  This converts to approximately 0.0002 to 0.01 part by mass of (c) per 100 parts by mass of (a) when the equal parts blend of (a) and (b) is provided.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Yodh et al. with the instantly claimed relative amounts of (a) and (c) because: (a) the thermosetting resin of Yodh et (b) per 100 parts by mass of (a); (c) Yodh et al. further disclose that the nanotubes are generally present in an amount ranging from about 0.0001 to less than 0.005 weight percent of the matrix material; (d) the nanotube quantity converts to approximately 0.0002 to 0.01 part by mass of (c) per 100 parts by mass of (a) when the equal parts blend of (a) and (b) is provided; and (e) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05..
Regarding claims 3, 8, 10, 12, 15, and 19, the teachings of Yodh et al. are as set forth above and incorporated herein.  Yodh et al. fail to explicitly disclose: (3, 8, 10, 12, 15 & 19) wherein the compound having a reactive functional group is a compound having a boiling point of 100°C or higher at normal pressure.  As discussed above, the thermosetting resin of Yodh et al. embraces a generic equal parts blend of diallyl phthalates and another thermosetting resin, such as an epoxy resin.  The exemplary embodiments of Yodh et al. demonstrate that epoxy resins are cured at elevated temperatures of 80oC and 90oC and further annealed at a temperature of 120oC (see paragraph 0058).  At the very least, this suggests that epoxy resins would not have a boiling point below 100oC at normal pressure.  Furthermore, the teachings of Wang demonstrate that epoxy resins can be cured at even higher temperatures, such as 125oC (see page 7, lines 14-16).  This demonstrates that epoxy resins would not have a boiling point below 100oC at normal pressure.
Therefore, the skilled artisan would have expected the component (b) of Yodh et al. to have a boiling point of 100°C or higher at normal pressure because: (a) the thermosetting resin of Yodh et al. embraces a generic equal parts blend of diallyl phthalates and another thermosetting oC and 90oC and further annealed at a temperature of 120oC; and (c) at the very least, these temperature conditions of Yodh et al. suggest that epoxy resins would not have a boiling point below 100oC at normal pressure.  Furthermore: (d) the teachings of Wang demonstrate that epoxy resins can be cured at even higher temperatures, such as 125oC; and (e) this demonstrates that epoxy resins would not have a boiling point below 100oC at normal pressure.

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
Applicant argues that the newly claimed relative amounts of (a), (b), and (c) are critical to achieving unexpectedly low volume resistance values (see pages 5-7 of the response).  Specifically, Applicant points to: Table 5 (examples 7-8) for formulations containing a thermoplastic resin as (a), Table 6 (examples 9-10) for formulations containing a thermosetting resin as (a), and Table 7 (examples 11-12) for formulating containing a rubber as (a).  The Office respectfully disagrees.  
It has been found that “to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range” – see MPEP 716.02(d)(II).  The exemplary embodiments fail to do this:
Table 5: examples 7 and 8 feature a single range value for the relative amount of (b).  Comparative examples 6 and 7 also feature this value, while comparative example 8 does 
Table 6: examples 9 and 10 feature a single range value for the relative amount of (b).  Comparative examples 9 and 10 also feature this value, while comparative example 11 does not include (b).  There are no examples with amounts above the claimed range, and there are no examples with non-zero amounts below the claimed range.  Also, examples 9 and 10 feature two different range values for the relative amount of (c).  Comparative example 11 features the value of example 10, while comparative examples 9 and 10 do not include (c).  There are no examples with amounts above the claimed range, and there are no examples with non-zero amounts below the claimed range.
Table 7: examples 11 and 12 feature a single range value for the relative amount of (b).  Comparative examples 12 and 13 also feature this value, while comparative example 14 does not include (b).  There are no examples with amounts above the claimed range, and there are no examples with non-zero amounts below the claimed range.  Also, examples 11 and 12 feature two different range values for the relative amount of (c).  Comparative example 14 features the value of example 12, while comparative examples 12 and 13 do not include (c).  There are no examples with amounts above the claimed range, and there are no examples with non-zero amounts below the claimed range.

(conductive) carbon nanotube as (c), while claim 1 features a generic nano-substance.  The claimed nano-substance is open to both conductive and non-conductive materials.  A measurement of volume resistance would not be applicable to a non-conductive nano-substance.  Furthermore, the properties of other conductive nano-substances would not necessarily be consistent with the properties generated with this particular carbon nanotube, depending on the chemical make-up and the shape of nano-substance.  Beyond the issues of component (c), the exemplary data is generated with: 
a single species of the generic thermoplastic resin (a) combined with a single species of the generic reactive compound (b), 
a single species of the generic thermosetting resin (a) combined with a single species of the generic reactive compound (b), and 
a single species of the generic rubber (a) combined with a single species of the generic reactive compound (b).  
The exemplary data represents only a small portion of the vast scope of claim 1.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
January 26, 2022